Citation Nr: 0021794	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for venous insufficiency of the legs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before a hearing officer at the RO in 
May 1995. 

FINDINGS OF FACT

1.  In June 1987, the RO denied service connection for 
phlebitis.  The veteran did not file a timely appeal and that 
rating decision became final.

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
has been associated with the claims folder since the June 
1987 RO decision.

3.  The veteran has presented evidence which shows that his 
claim of service connection for venous insufficiency of the 
legs is plausible.  

4.  The veteran's venous insufficiency of both legs is not 
shown to be caused by his service-connected skin condition, 
nor is it shown to have had its onset during active service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for venous insufficiency of both legs has been 
presented. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The veteran has submitted a well-grounded claim of 
service connection for venous insufficiency of the legs.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.310 (1999).  

3.  Venous insufficiency of both legs is not proximately due 
to or the result of the veteran's service-connected skin 
condition, nor is it due to disease or injury which was 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

By rating action in August 1978, the RO denied the veteran's 
claim for service connection for varicosities of both lower 
extremities.  The veteran did not appeal that decision and it 
became final.  By rating action in June 1987, the RO denied 
the veteran's claim for service connection for phlebitis.  It 
was noted that service connection was previously denied for 
varicosities of both lower extremities.  The veteran did not 
appeal that decision and it became final.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302. (1999).

By rating action in March 1994, the RO determined that new 
and material evidence has not been submitted to reopen the 
veteran's claim for service connection for venous 
insufficiency of the legs.  The veteran testified at a 
hearing at the RO in May 1995.  In May 1995, the Hearing 
Officer determined that new and material evidence had been 
submitted to reopen the veteran's claim.  It was noted that 
the private medical statements submitted in September 1994 
and February 1995 indicated that the venous insufficiency of 
both lower extremities was secondary to the service-connected 
onychomycosis with dermatophytosis.  The Hearing Officer 
determined that the May 1995 statement of a VA physician, 
which indicated that the claimed venous insufficiency of the 
lower extremities was not related to the service-connected 
skin condition, was determinative of the issue and denied 
service-connection for venous insufficiency of the lower 
extremities.  The veteran was notified of this determination 
in May 1995 statement of the case.  

While the RO considered the veteran's claim for service 
connection for venous insufficiency of the legs on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has 
reviewed the evidence of record and Board finds that new and 
material evidence has been presented.  See 38 C.F.R. § 
3.156(a); Elkins v. West, 12 Vet. App. 209 (1999).  Hence, 
the claim concerning service connection for venous 
insufficiency of the legs is reopened.

Well Groundedness

As the veteran's claim has been reopened, the Board must next 
determine whether the claim is well grounded.  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the 
truthfulness of evidence offered by the veteran and his 
representative is presumed in determining whether or not a 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

As noted above, the evidence includes the statement of a 
private doctor linking the claimed venous insufficiency of 
the legs to both service-connected skin disorder and the 
veteran's active service.  The private examiner's statements 
are competent evidence suggesting that the veteran has 
current disability attributable to either his service-
connected disability or to his active service, satisfying the 
requirements of Caluza.  The Board therefore finds that the 
veteran has submitted a well-grounded claim for service 
connection for venous insufficiency of the legs.  


Merits

Having determined that the veteran's claim is well grounded, 
the Board finds that all relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  With chronic disease shown as 
such in service or within the presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service or in the presumptive period is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. §3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).

After a full review of the record, the Board concludes that 
service connection for venous insufficiency of the legs is 
not warranted.  The service medical records do not show 
treatment for or a diagnosis of venous insufficiency of the 
legs in service.  The records do show treatment for a skin 
disorder involving the feet; however the September 1951 
separation examination indicated that the vascular system was 
normal.  The first medical evidence of record showing a 
diagnosis of phlebitis is the April 1978 medical statement of 
Dr. Bonica.  Dr. Bonica did not relate the phlebitis to the 
veteran's active service.  

The veteran has asserted that venous insufficiency of the 
legs is caused by his service-connected dermatophytosis of 
the feet and onychomycosis of the toe nails.  In support of 
his claim, he has submitted the statements of Dr. Musa.  In 
April 1994, Dr. Musa stated that the veteran suffered from a 
skin condition due to venous insufficiency of both legs which 
was produced by his previous activity to the service.  In a 
February 1995 statement, Dr. Musa indicated that he had been 
treating the veteran for the previous ten years.  He stated 
that the veteran had, "venous insufficiency of both legs and 
a skin condition which developed with venous insufficiency of 
both legs and that venous insufficiency had been a direct 
result from his previous service-connected condition."  Dr. 
Musa's opinion are based on the history as reported by the 
veteran without any indication that he reviewed the service 
medical records or the claims file.

The evidence of record also includes a September 1997 VA 
examination report which noted diagnoses of dermatophytosis 
and chronic venous insufficiency.  The physician rendered 
additional opinions in addenda dated in November 1998 and 
June 1999.  In November 1998, it was noted that the claims 
file and the September 1997 examination report were reviewed.  
It concluded, after review of the claims file and the service 
medical records, that there no evidence that the veteran's 
venous insufficiency is etiologically related to his service 
connected dermatophytosis of the feet with onychomycosis.  It 
was noted that on VA examinations in 1978 and 1980, that the 
veteran had reported an injury while in service of the right 
ankle and observation of varicosities of the lower legs in 
service.  The examiner indicated that the venous 
insufficiency is not related to the service-connected skin 
condition but that the lower leg varicosities may have 
started to appear while he was still in service, based on the 
veteran's statements.  In June 1999, the VA physician opined 
that, per the veteran, chronic venous insufficiency was 
present since service.

The Board concludes that to the extent that the VA examiner's 
opinions are based on the medical evidence of record, 
including the service medical records, his opinion that the 
medical evidence of record does not support a finding that 
venous insufficiency is due to the service connected skin 
condition is more probative than the opinions of Dr. Musa.  
The Board finds, however, that the VA physician's comments 
regarding the onset of venous insufficiency in service have 
no probative value because that opinion is based solely on 
the history of the veteran which is not supported by the 
evidence.  The United States Court of Appeals for Veterans 
Claims has held that when a medical opinion relies at least 
partially on the appellant's rendition of his or her medical 
history, the Board is not bound to accept the medical 
conclusions offered, as they have no greater probative value 
than the facts alleged by the appellant.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The evidence of record also contains the statements and 
testimony of the veteran.  In May 1995, he testified that he 
was hospitalized during service for treatment of his skin 
condition and that a condition of the veins of the legs was 
noted at that time.  He has also reported that he had 
varicosities of the lower extremities since service.  
However, as noted above, there is no evidence in the service 
medical records to support those contentions.  The Court has 
held that the appellant's own lay opinion cannot constitute 
competent evidence concerning a question of medical 
causation. Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for venous insufficiency of the legs.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for venous insufficiency of the legs is 
denied.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

